Affirm and Opinion Filed December 2, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00256-CR

                           RICHARD GONZALES, JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-82083-2012

                              MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Lewis
                                  Opinion by Justice Francis

       Richard Gonzales, Jr. waived a jury and pleaded guilty to aggravated robbery with a

deadly weapon, a firearm. The trial court assessed punishment at ten years in prison. On appeal,

appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel

Op.] 1978). Counsel delivered a copy of the brief to appellant.
       Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining appellate court’s

duty in Anders cases). We find nothing in the record that might arguably support the appeal.

       We affirm the trial court’s judgment.



Do Not Publish
TEX. R. APP. P. 47
130256F.U05
 
                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE
 
 




                                               ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


RICHARD GONZALES, JR., Appellant                    Appeal from the 199th Judicial District
                                                    Court of Collin County, Texas (Tr.Ct.No.
No. 05-13-00256-CR       V.                         199-82083-2012).
                                                    Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                        Justices Lang-Miers and Lewis
                                                    participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered December 2, 2013

 




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                            ‐3‐